USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 1 of 16




                           EXHIBIT C
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 2 of 16


                                 PROTECTIVE MASK OF MOBILE PHONE

             RELATED APPLICATIONS
                      This application claims priority to Chinese Patent Application No.
   5         CN00252902.5, filed November 17, 2000, U.S. Patent Application No. 09/888,488,
             filed June 26, 2001, now U.S. Patent No. 7,194,291 and U.S. Patent Application
             Serial No. 11/673,237, filed February 9, 2007, now U.S. Patent No. 7,941,195, the
             contents of which are incorporated herein by reference.


  10         FIELD OF THE INVENTION
                      The present invention relates to a protective mask of mobile phone and, more
             particularly, to an assembly structure used in a mobile phone.


             BACKGROUND OF THE INVENTION
 15                   FIGS. 1 and 2 show the structure of a prior art mobile phone. The outer look
             of the structure is approximately a rectangular parallelepiped comprising a front phone
             housing and a rear phone housing. One end of the front phone housing 11 is pivotally
             joined with one end of the rear phone housing 12, as shown in FIG. 2. An antenna
             121 is disposed on the rear phone housing 12. A mobile phone 10 is formed after
 20          assembling the front and rear phone housings 11 and 12. The mobile phone 10 can be
             used for receiving a call, dialing a telephone number, making a call, displaying
             messages, and setting functions.
                      However, because the front and rear phone housings 11 and 12 of the mobile
             phone 10 are very smooth and delicate, abrasion may easily arise due to carelessness
 25          of a user so as to generate ill-favored scars thereon, resulting in the deterioration of
             the quality of the mobile phone and the fall of its value.
                      Moreover, the design of the mobile phone 10 tends to be more and more
             diversified in consideration of trend and fashion. The user usually spends a lot of
             money to change the mobile phone 10 to adhere to the fashion, resulting in waste of
 30          money.




 2e11-M-26

                                                         -1-
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 3 of 16


                     Accordingly, the above mobile phone structure has inconvenience and
              drawbacks in practical installation and use. The present invention aims to resolve the
              problems in the prior art.


    5         SUMMARY OF THE INVENTION
                     The primary object of the present invention is to provide a protective mask of
              mobile phone to effectively prevent abrasion of a mobile phone due to carelessness of
              a user, thereby preventing ill-favored scars on the mobile phone. Therefore, the
              deterioration of the quality of the mobile phone and the fall of its value can be
  10          avoided.
                     The secondary object of the present invention is to provide a protective mask
              of mobile phone so that trend and fashion of a mobile phone can be achieved without
              the need of replacing the mobile phone. Therefore, waste of money can be avoided,
              and economic burden to the user can be lessened.
  15                 To achieve the above objects, the present invention provides a protective mask
              of mobile phone comprising an upper cover body and a lower cover body. The upper
              and lower cover bodies are integrally formed by means of mold ejection of plastic.
              Patterns, types, or nameplates can be printed on the upper and lower cover bodies.
              The upper and lower cover bodies can sheathe a mobile phone therein. A gap,
  20          cavities, and slots corresponding to an antenna, an earphone cavity, an incoming-call
              informing light and so on of the mobile phone are disposed on the lower cover body
              so that a user can successfully receive a call and use various kinds of functions and
              settings of the mobile phone.
                     The various objects and advantages of the present invention will be more
 25           readily understood from the following detailed description when read in conjunction
              with the appended drawings, in which:




 2'11-44-26
                                                         -2-
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 4 of 16


              BRIEF DESCRIPTION OF THE DRAWINGS
                        FIG. 1 is a perspective view of a prior art mobile phone;
                        FIG. 2 is a diagram showing the use state of a prior art mobile phone;
                        FIG. 3 is an exploded perspective view of the present invention and a mobile
    5         phone;
                        FIG. 4 is a perspective view of the present invention assembled with a mobile
              phone;
                        FIG. 5 is a cross-sectional view of the present invention assembled with a
              mobile phone;
 10                     FIG. 6 is a diagram showing the use state of the present invention assembled
              10 with a mobile phone; and
                        FIG. 7 is an exploded perspective view according to a second embodiment of
              the present invention.


 15           DETAILED DESCRIPTION OF PREFERRED EMBODIMENTS
                        As shown in FIGS. 3 to 6, the present invention relates to a protective mask of
              mobile phone and, more particularly, to an assembly structure used in a mobile phone.
              The protective mask of mobile phone of the present invention comprises an upper
              cover body 20 and a lower cover body 30.
 20                     The upper cover body 20 is integrally formed by mold ejection of plastic.
              Patterns, types, or nameplates can be printed on a front side face of the upper cover
              body 20. The upper cover body 20 can be joined with a front phone housing 41 of a
              mobile phone 40, as shown in FIG. 4. A rear side face of the upper cover body 20 has
              a plurality of flanges 21, as shown in FIG. 3. The flanges 21 can be retained at the
 25           edge of the front phone housing 41 of the mobile phone 40. The front phone housing
              41 of the mobile phone 40 can be sheathed in the upper cover body 20, as shown in
              FIG. 5.
                        The lower cover body 30 is integrally formed by mold ejection of plastic.
              Patterns, types, or nameplates can be printed on the lower cover body 30. The lower
 30           cover body 30 can be joined with a rear phone housing 42 of the mobile phone 40, as
              shown in FIG. 4. The lower cover body 30 has a gap 31 to retain an antenna 43 of the

 2'11-44-26
                                                          -3 -
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 5 of 16


             mobile phone 40, as shown in FIG. 3. A plurality of cavities 32 are disposed beside
             the gap 31 of the lower cover body 30. The cavities 32 can correspond to an earphone
             cavity 44, an incoming-call informing light 45 and so on of the mobile phone 40 so
             that a user can conveniently use the functions of the mobile phone 40.
   5                 Finger recessions 33 are respectively disposed at two sides of the lower cover
             body 30 so that a user can easily unfold the pivotally joined front phone housing 41
             and rear phone housing 42 to receive a call or operate the mobile phone 40, as shown
             in FIG. 6. The finger recessions 33 can also let the user conveniently separate the
             mobile phone 40 and the lower cover body 30 for performing operations such as
 10          replacing a battery (not shown) of the mobile phone 40. A plurality of holes 34 are
             disposed at one side of the lower cover body 30. The holes 34 can correspond to
             function keys (not shown) of the-mobile phone 40 so that the user can successfully
             receive a call or set functions.
                     A bottom of the lower cover body 30 has a slot 35, which can correspond to a
 15          socket 46 (shown in FIG. 5) of the mobile phone 40 so that a user can plug in a power
             supply (not shown) of the mobile phone 40 to charge or recharge the mobile phone 40.
                     As shown in FIG. 7, a different upper cover body 20 and a different lower
             cover body 30 are matched according to the outer look of a different mobile phone 40
             so as to satisfy users having different mobile phones 40. The connection and
 20          disposition ways are the same as the above first embodiment of the present invention.
                     The present invention uses the upper cover body 20 and the lower cover body
             30 to sheathe the mobile phone 40 therein so as to effectively prevent abrasion of the
             mobile phone 40 due to the carelessness of a user, thereby preventing ill-favored scars
             on the mobile phone. Moreover, trend and fashion of the mobile phone 40 can be
 25          achieved without the need of replacing the mobile phone 40.
                     Although the present invention has been described with reference to the
             preferred embodiments thereof, it will be understood that the invention is not limited
             to the details thereof. Various substitutions and modifications have been suggested in
             the foregoing description, and others will occur to those of ordinary skill in the art.
 30          Therefore, all such substitutions and modifications are intended to be embraced within
             the scope of the invention as defined in the appended claims.

 2e11-M-26

                                                         -4-
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 6 of 16


              CLAIMS


                     1. A protective mask adapted to be coupled to a mobile phone housing, the
              housing having a back portion, sides and a front portion, the protective mask
    5         comprising:
                     •   a mask portion conforming to the shape of the housing back portion and at
                         least portions of the sides the mask portion adapted to be coupled to the
                         mobile phone to retain the mask portion to the housing so that the mask
                         portion covers the housing back portion and at least portions of the sides,
  10                 wherein said mask is retained to the mobile phone housing.


                     2. The protective mask of claim 1 further including indicia selected from the
              group consisting of text, graphic elements and combinations thereof.


  15                 3. The protective mask of claim 1, wherein the mask includes at least one
              opening to permit access to at least one feature of the mobile phone.


                     4. The protective mask of claim 1, wherein said mask includes an opening
              corresponding to a socket of said mobile telephone so that a user can conveniently
 20           plug in a power supply to charge said mobile phone.




 2'11-44-26
                                                        -5 -
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 7 of 16


                     5. A protective mask adapted to be coupled to an exterior housing of a mobile
              phone, comprising:
                     •   a mask portion molded to conform to the shape of a first portion of the
                         mobile phone exterior housing, the first mask portion having at least one
     5                   retainer which cooperates with the mobile phone exterior housing to retain
                         the mask portion to the first portion of the mobile phone exterior housing
                         so that the mask portion covers the first portion of the mobile phone
                         exterior housing; and
                     •   said mask portion including an opening to permit access to a feature of the
                         mobile phone,
10                   wherein said mask portion is retained to the mobile phone exterior housing.


                     6. The protective mask of claim 5, wherein the mask portion includes indicia
              thereon.
  15
                     7. The protective mask of claim 6, wherein the indicia are selected from the
              group consisting of text, graphic elements and combinations thereof.


                     8. A protective mask adapted to be coupled to an exterior housing of a mobile
 20           phone the protective mask comprising:
                     •   a mask portion molded to conform to the shape of a portion of the exterior
                         housing of the mobile phone, the mask portion having at least one flange
                         to allow the mask portion to be coupled to the mobile phone with the
                         portion of the exterior housing of the mobile phone covered.
 25
                     9. The protective mask of claim 8, wherein the mask portion includes indicia
              thereon.


                     10. The protective mask of claim 9, wherein the indicia are selected from the
  30          group consisting of text, graphic elements and combinations thereof.



 2'11-44-26
                                                        -6-
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 8 of 16


                     11. The protective mask of claim 8, wherein the mask portion includes at least
              one opening to permit access to a feature of the mobile phone.


                     12. A protective mask adapted to be coupled to a mobile communication
    5         device having a housing and a battery, the protective mask comprising:
                     •   a mask conforming to at least a portion of the housing in overlying and
                         protecting relationship, the mask portion including at least one surface
                         defining a housing-conforming opening enabling the mask portion to be
                         placed over said housing portion in the overlying and protecting
 10                      relationship; and
                     •   at least one retainer attached to the mask, the at least one retainer for being
                         retained on the housing to retain the mask portion to said housing portion
                         in the overlying and protecting relationship.


 15                  13. The protective mask of claim 12, wherein the mobile communication
              device includes a keypad and the mask defines at least one opening permitting user
              operation of the keypad.


                     14. The protective mask of claim 12, wherein the mobile communication
 20           device includes a socket for battery charging and the mask defines at least one
              opening permitting a power supply connection to be passed through the opening and
              connected to the socket.


                     15. The protective mask of claim 12, wherein the mobile communication
 25           device includes a earphone-connection socket and the mask defines at least one
              opening permitting an earphone connection to be passed through the opening and
              connected to the earphone-receiving socket.




 2'11-44-26
                                                         -7-
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 9 of 16


             ABSTRACT OF THE DISCLOSURE

                    The present invention relates to a protective mask of mobile phone comprising
             an upper cover body and a lower cover body. The upper and lower cover bodies can
             be joined with a front and a rear phone housing of a mobile phone, respectively, to
   5         effectively prevent abrasion of the mobile phone due to carelessness of a user, thereby
             preventing ill-favored scars on the mobile phone. Therefore, the deterioration of the
             quality of the mobile phone and the fall of its value can be avoided. Moreover, trend
             and fashion of the mobile phone can be achieved without the need of replacing the
             mobile phone. Therefore, waste of money can be avoided, and economic burden to
  10         the user can be lessened.




 2111-M-26
                                                       -8-
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 10 of 16




                                               121




                    11
                                                12




                           FIG.1
                         PRIOR ART
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 11 of 16




                                                     10



                                               121




                                                 12




                                 FIG.2
                           PRIOR ART
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 12 of 16




                                                      32




                                                                  33
                            /

       m                                         35

                                                42          {
                       21
                                                             30

                                41
                                         \o

                                 FIG.3
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 13 of 16




                                                    30


                                                  33




                                 FIG.4
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 14 of 16




                                         43




                                              80
                     20
                               I




                              FIG.5
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 15 of 16




                               FIG.6
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-3 filed 12/27/20 page 16 of 16




                                      48




                                                   35       )
                                                           80




                               FIG.7
